DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 03/02/2021 has been entered. Claims 1-4 and 6-20 are pending in the instant patent application. Claims 1-2, 4, 6-9, 14 and 19-20 are amended. Claim 5 is canceled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.


Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments the currently amended claims are patentable under 35 USC 101, Examiner respectfully disagrees. The claims as currently written describe a generic application of data analysis and outputting the results and more importantly, still fall within the enumerated groupings of abstract ideas, notably Certain Methods of Organizing Human Activity. In addition, the claims as currently written do not incorporate any additional elements that would integrate the judicial exception into a practical application. Examiner will further note that in BASCOM, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. 3.	On the other hand, the computing device in the current claims is not a necessary component to perform the abstract idea described in the claims. As stated above and as tedious as it can be, the current claims represent a process that can be done by a human analog that is merely linked to the computing device. The removal of the computing device from the current claims and the use of pre-internet/pre-computer technology does not affect the performance of the abstract idea. Therefore, Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-4 and 6-18, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-4 and 6-18 are directed to the abstract idea of overcoming technical problems associated with the use of Monte Carlo simulation methods.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites (a1) receiving, a first set of assets for reducing risk; (a2) running, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables, and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution; (b) analyzing, output of the Monte Carlo simulation, the analyzing of the output of the Monte Carlo simulation comprising determining, for each scenario of the set of scenarios, a 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea and dependent claims 2-4 and 6-18 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a database and project circuitry. The Monte Carlo simulator, a 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include Monte Carlo simulator, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the receiving, analyzing and communication limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 19, it is directed to a non-transitory computer-readable storage medium, however the claim is directed to a judicial exception without 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 19, claim 19 recites (a1) receiving, a first set of assets for reducing risk; (a2) running, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables, and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution; (b) analyzing, output of the Monte Carlo simulation, the analyzing of the output of the Monte Carlo simulation comprising determining, for each scenario of the set of scenarios, a plurality of scenario outcomes based on a set of failure conditions over a time period, each outcome of the plurality of scenario outcomes being a binary outcome of either pass or fail; (c) scoring, the analyzed output of the Monte Carlo simulation on a first set of products according to a utility function; (d) determining, a second set of assets for reducing risk better than the first set of assets based on historical data; (e) repeating operations (a1), (a2), (b), and (c) for the second set of assets; (f) comparing, the score for the first set of assets against the score for the second set of assets, and when the second set of assets is better at reducing risk than the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a processor, a computing device, a database and project circuitry. The Monte Carlo simulator, a processor, a computing device, a database and project circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 19 includes various elements that are not directed to the abstract idea under 2A. These elements include Monte Carlo simulator, a processor, a computing device, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	Therefore, Claim 19 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to a system, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of overcoming technical problems associated with the use of Monte Carlo simulation methods.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites executable logic (a1) receiving, a first set of assets for reducing risk; executable logic (a2) running, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, the variables for each scenario of the set of scenarios comprises 

	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a processor, a computer-readable storage medium, a database and project circuitry. The Monte Carlo simulator, a processor, a computer-readable storage medium, a database and project circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include Monte Carlo simulator, a processor, a computer-readable storage medium, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the receiving, analyzing and communication limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, 
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 7,577,597 B1) in view of Ball (US 8,185,463 B1) further in view of Jones et al. (US 7,016,870 B1).
	Referring to Claim 1, Allison teaches the limitations of Claim 1 which state
	(a1) receiving, by a Monte Carlo simulator, a first set of assets for reducing risk from a database (Allison: Col 1 line 60 – Col 2 line 3, Col 21 line 1-21, Col 22 line 14-24 via use of Monte Carlo simulations and implemented software, interchangeable use of assets; For financial planning, each Monte Carlo simulation is used to derive a deviation of a zero rate of return for a particular sub-asset class for a particular time duration, such as a month or year, in the financial period. A probability distribution for each sub-asset class to be simulated is determined based on historical data of the sub-asset class or from input provided by a financial planner. Using the determined probability distribution for a particular sub-asset class, a random number generator produces a random number for the deviation of a zero rate of return for the particular time duration for the particular sub-asset class);
	(a2) running, by the Monte Carlo simulator, a Monte Carlo simulation on  each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables (Allison: Col 1 line 60 – Col 2 line 3, Col 21 line 1-21, Col 22 line 14-24, Col 6 line 
	(b) analyzing, by projection circuitry communicatively coupled to the Monte Carlo simulator, output of the Monte Carlo simulation, the analyzing of the output of the Monte Carlo simulation comprising determining, for each scenario of the set of scenarios, a plurality of scenario outcomes based on a set of failure conditions over a time period, each outcome of the plurality of scenario outcomes being a binary outcome of either pass or fail (Allison: Col 25 line 1 - Col 27 line 48 via use of utility scores, heuristics and combinations thereof, and recommendations to the investor. If the score meets an investor's criteria then its presented [pass], if not, it is not provided [fail]));
	(c) scoring, by the projection circuitry, the analyzed output of the Monte Carlo simulation on  a first set of products according to a utility function (Allison: Col 23 lines 44-49 and Col 25 lines 1-7 via utility scores);
	(d) determining, by the projection circuitry, a second set of assets for reducing risk better than the first set of assets based on historical data (Allison: Col 4 lines 18-26, Col 6 lines 58 -Col 7 line 14 via use and results of multi-dimensional matrix and ability to incorporate different financial variables);
	(e) repeating operations (al), (a2), (b), and (c) for the second set of assets (Allison: Col 21 lines 1-21 and Col 22 lines 14-24 via use of Monte Carlo simulations, random number generation and interchangeable use of assets; Allison: 
	 (f) comparing, by the projection circuitry, the score for the first set of assets against the score for the second set of assets, and when the second set of assets is better at reducing risk than the first set of assets according to the comparison, use the second set of assets to determine, by the projection circuitry, a third set of assets for reducing risk better than the second set of assets based on historical data, and when the first set of assets is better at reducing risk than the second set of assets according to the comparison, use the first set of assets to determine, by the projection circuitry, a third set of assets for reducing risk better than the first set of assets based on historical data, (Allison: Col 4 lines 18-26, Col 6 line 58 -Col 7 line 14 via multidimensional matrix and incorporating different financial variables).
	However, Allison does not explicitly disclose the limitation of Claim 1 which states and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution.
	Ball though, with the teachings of Allison, teaches of
	and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution (Ball: Col 25 lines 1-51 via Type of policy display page 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison with the teachings of Ball in order to have the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Allison does not explicitly disclose the limitation of Claim 1 which states communicating, by the projection circuitry, the determined third set of assets as feedback to the database to be used by future iterations of operations (a1) and (a2).
	Jones though, with the teachings of Allison/Ball, teaches of
	(g) communicating, by the projection circuitry, the determined third set of assets as feedback to the database to be used by future iterations of operations (a1) and (a2) (Jones: Col 5 lines 49-59, Col 27 line 57 – Col 58 line 5 via The broadcast server 115 is a database server. As such, it runs an instance of a Relational Database Management System (RDBMS), such as Microsoft SQL-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison/Ball with the teachings of Jones in order to have communicating, by the projection circuitry, the determined third set of assets as feedback to the database to be used by future iterations of operations (a1) and (a2). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.



	Referring to Claim 3, Allison/Ball/Jones teaches the method of claim 1, wherein the analyzing of the output of the Monte Carlo simulation comprises determining a passing rate according to the pluralities of scenario outcomes for the set of scenarios (Allison: Col 22 lines 25-61 via results of the Monte Carlo).

	Referring to Claim 4, Allison/Ball/Jones teaches the method of claim 1, wherein the first set of assets comprises a household financial portfolio comprising investments, insurance, pensions, inheritances, real property, and other assets, and wherein the risk comprises a probability of not meeting a predefined level of income or assets within a certain period of time (Ball: Col 28 line 31 - Col 32 line 42. Figs 70-91 via inputting of assets and Col 69 line 52 - Col 70 line 10, Col 102 line 62 - Col 103 line 32, Figs 238 and 392 via use of portfolio models and Monte Carlo simulations to determine probabilities of money depletion and use of the user interface).

	


	Referring to Claim 8, Allison/Ball/Jones teaches the method of claim 4 claim 1, wherein the determining the plurality of scenario outcomes is based on the set of failure conditions over a time horizon (Ball: Col 69 lines 25-51 via study period used as the time horizon …e.g. 15 years).

	Referring to Claim 9, Allison/Ball/Jones teaches the method of claim 4 claim 1, further comprising prioritizing the failure conditions by applying a utility function to the failure conditions to score outcomes (Allison: Col 11 line 66 - Col 12 line 60 via weights of the attributes used).

	Referring to Claim 10, Allison/Ball/Jones teaches the method of claim 9, wherein the utility function for prioritizing the failure conditions comprises a variable associated with spending (Ball: Col 69 lines 25-51 via annual distribution variable used).

	Referring to Claim 11, Allison/Ball/Jones teaches the method of claim 10, wherein the utility function for prioritizing the failure conditions comprises a variable associated with a minimum liquidity requirement (Allison: Col 17 lines 24-36 via minimum income used).



	Referring to Claim 13, Allison/Ball/Jones teaches the method of claim 12, wherein the utility function for prioritizing the failure conditions comprises a variable associated with an ending value (Allison: Col 24 lines 45-67, Fig 11 via terminal value used).

	Referring to Claim 14, Allison/Ball/Jones teaches the method of claim 9, wherein output of the utility function is a binary value of either a pass status or a fail status for a scenario, and wherein the utility function outputs a pass when a set of products meets its spending goals while maintaining a minimum value over  a projection (Allison: Col 25 line 1 - Col 27 line 48 via use of utility scores, heuristics and combinations thereof, and recommendations to the investor based on investor input/criteria. If the score meets an investor's criteria then its presented [pass], if not, it is not provided [fail]).

	Referring to Claim 15, Allison/Ball/Jones teaches the method of claim 9, wherein an output of the utility function shows a degree of passing or failing (Allison: Col 18 lines 45-48 via utility score).

	Referring to Claim 16, Allison/Ball/Jones teaches the method of claim 15, wherein the degree of passing or failing comprises total income generated, income 

	Referring to Claim 17, Allison/Ball/Jones teaches the method of claim 16, further comprising grouping the set of scenarios into subsets of scenarios defined by ranges of a selected variable (Allison: Col 27 line 61 - Col 28 line 17, Col 21 lines 12-21, Fig 14 via use of probability distributions, and use of time period).

	Regarding Claim 19, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Allison teaches of a non-transitory computer-readable storage medium (Allison: Col 2 lines 4-6).

	Regarding Claim 20, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Allison teaches of comprising a processor and a non-transitory computer-readable storage medium (Allison: Col 2 lines 4-9).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 7,577,597 B1) in view of Ball (US 8,185,463 B1) in view of Jones et al. (US 7,016,870 B1) further in view of Cao et al. (US 2009/0222297 A1).
	
	Referring to Claim 6, Allison/Ball/Jones teaches The method of claim 1, but does not explicitly teach the limitation of claim 6 which states wherein a value for an actuarial stochastic variable for a scenario of the set of scenarios is created by 
	Cao though, with the teachings of Allison/Ball/Jones, teaches of
	wherein a value for an actuarial stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the actuarial stochastic variable according to a random number generator (RNG) (Cao: Para 0088 via use of random number generation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Allison/Ball/Jones with the teachings of Cao in order to have wherein a value for an actuarial stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the actuarial stochastic variable according to a random number generator (RNG). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 7, Allison/Ball/Jones teaches The method of claim 1, but does not explicitly teach the limitation of claim 7 which states wherein a value for an econometric stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the econometric stochastic variable according to a random number generator (RNG).
	Cao though, with the teachings of Allison/Ball/Jones, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Allison/Ball/Jones with the teachings of Cao in order to have wherein a value for an econometric stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the econometric stochastic variable according to a random number generator (RNG). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 7,577,597 B1) in view of Ball (US 8,185,463 B1) in view of Jones et al. (US 7,016,870 B1) further in view of Padgette et al. (US 7,877,308 B1)..

	Regarding Claim 18, while Allison/Ball/Jones teaches the limitation of Claim 17, it does not explicitly disclose the limitation of Claim 18 which states comprising grouping the set of scenarios into subsets of scenarios by ranges of lifespan.
	Padgette though, with the teachings of Allison/Ball teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Allison/Ball/Jones with the teachings of Padgette in order to have further comprising grouping the set of scenarios into subsets of scenarios by ranges of lifespan. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilcox US 2011/0282806 A1 METHOD AND APPARATUS FOR INVESTMENT ALLOCATION
Lee et al. US 2003/0115125 A1 System And Method For Pricing Default Insurance
Torre et al. US 2007/0244777 A1 Simulation of Portfolios and Risk Budget Analysis
Kant et al. US 2002/0010667 Al System and method for financial instrument modeling and using monte carlo simulation
Ball US 8930253 B1 Interactive systems and methods for estate planning related activities

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623